 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   THANH VO, an individual                  Case No.: 8:18-cv-01705-JVS-JDE
12              Plaintiff,
                                               JUDGMENT
13        vs.
14   HOWARD S. YOO, an individual;
15              Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                       JUDGMENT
                                  Case No.: 8:18-cv-01705
